Citation Nr: 1008687	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-10 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1963 to June 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2008 and in 
February 2009, this matter was remanded for additional 
development.  


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
Veteran's tinnitus is related to his service or to any event 
therein. 

2.  Diabetes mellitus is not service connected, and a 
threshold legal requirement for establishing service 
connection for tinnitus as secondary to diabetes is not met;  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  A September 2003 letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
March 2006, April 2008, and March 2009 letters informed the 
Veteran of disability rating and effective date criteria.  He 
has had ample opportunity to respond/supplement the record; 
the claim was readjudicated after further notice was 
provided/additional evidence and argument was received.  See 
October 2009 supplemental statement of the case.  It is not 
alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  He was afforded a VA examination in January 2004 (and 
clarifying medical opinions were secured in August 2008 and 
in March 2009).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Briefly, the threshold legal 
requirements for a successful secondary service connection 
claim are: (1) Evidence of a current disability for which 
secondary service connection is sought; (2) a disability 
which is service connected; and (3) competent evidence of a 
nexus between the two.  

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's DD Form 214 shows that his military 
occupational specialty was personnel specialist.  His STRs 
are silent for reports, complaints, treatment or diagnosis 
relating to tinnitus.  No pertinent complaints, defects, or 
abnormalities were noted on June 1966 service separation 
examination; his ears were normal on clinical evaluation at 
that time.  
On January 2004 VA audiological evaluation, the Veteran's 
claims file was reviewed.  He reported he had tinnitus for 
the past three years, occurring approximately three times per 
week.  He reported a history of noise exposure from gunfire 
during service, and from power tools, rivet gun, aircraft and 
aircraft ground power unit noise as an aircraft electrician 
after military service.  The examiner opined that the 
Veteran's claimed diabetes is "more likely responsible for 
his current hearing loss than was his noise exposure during 
military service."  The examiner also opined that the 
Veteran's current hearing loss and tinnitus were at least as 
likely as not related to his military experience.  No further 
explanation was given.  

In light of the apparent inconsistency in the January 2004 
audiologist's opinion, in March 2008, the Board remanded the 
matter for clarification.  In an August 2008 addendum 
opinion, the VA examiner indicated that it was "less likely 
as not" that hearing loss was related to the Veteran's 
service and stated that there was no indication of a 
relationship between hearing loss and in-service noise 
exposure; however, he did not provide any opinion regarding 
tinnitus and did not explain whether his addendum conclusions 
regarding hearing loss also applied to tinnitus or if he 
believed tinnitus has a different etiology than hearing loss.  
Hence, in February 2009 the Board again remanded the matter 
for a clarifying medical opinion.  

In a March 2009 addendum opinion, the VA examiner noted that 
the Veteran's STRs do not show a significant decrease in 
hearing acuity from his entrance physical to his separation 
physical that could be attributed to noise exposure induced 
hearing loss.  It was also noted that both examinations (in 
service, i.e.) found hearing within normal limits in both 
ears.  He opined that both examinations revealed hearing 
levels that are less likely as not relatable to any claimed 
tinnitus.  The examiner concluded that "it is less likely as 
not that the veteran's claimed tinnitus is related to noise 
exposure during military service."  

It is not in dispute that the Veteran has tinnitus (as such 
diagnosis was noted on VA audiological evaluation, and may be 
established by subjective complaints).  The Board finds no 
reason to question the Veteran's accounts that he has 
tinnitus that is soft, and of a high pitch, with a buzzing 
quality.  And although he served in a MOS not generally 
associated with substantial noise trauma (personnel), it may 
be conceded that at times during service he was exposed to 
the types of noises that are associated with military service 
in a combat zone.

The Veteran's STRs, including his June 1966 service 
separation examination, contain no mention of tinnitus.  
Furthermore, there is no postservice notation of tinnitus 
prior to his filing of a claim seeking service connection for 
such.  Consequently, service connection for tinnitus on the 
basis that such disability became manifest in service and 
persisted is not warranted.  

What is needed to establish direct service connection for 
tinnitus in these circumstances is competent (medical) 
evidence that relates the tinnitus to an event, injury, or 
disease in service.  The January 2004 VA examiner initially 
concluded that the Veteran's current hearing loss and 
tinnitus were at least as likely as not related to his 
military experience, and that his claimed diabetes was more 
likely responsible for his current hearing loss than was his 
noise exposure during military service.  That conclusion was 
not accompanied by an explanation of rationale, and therefore 
is lacking in probative value.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) ("a mere conclusion by a medical 
[professional] is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the [medical 
professional's] opinion.").  In addendum opinions (including 
in March 2009) the same audiologist noted that he had 
reviewed the Veteran's claims file and STRs, noted the 
Veteran's service entrance and separation examinations that 
showed no significant decrease in hearing that could be 
attributed to noise-induced hearing loss, and concluded that 
the Veteran's tinnitus was less likely as not related to 
noise exposure during his active service.  This examiner is 
an audiologist (and thus qualified to opine regarding the 
etiology of disabilities such as tinnitus).  As the opinion 
is based on a review of the record, and includes an 
explanation of rationale, it is probative evidence in the 
matter of the etiology of the Veteran's tinnitus.  As there 
is no competent evidence to the contrary, it is persuasive.  

The Board also notes that the earliest clinical notation of 
tinnitus was January 2004, more than 38 years after the 
Veteran's separation from active duty.  Such a lengthy time 
interval between service and the earliest postservice 
clinical notation of tinnitus is, of itself, a factor for 
consideration against a finding that the current tinnitus is 
service-related.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a case alleging service connection based 
on aggravation of pre-existing disability during service).  

The Veteran's own statements relating his tinnitus to noise 
exposure during service are not competent medical evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Veteran has also offered an alternate theory for his 
claim of entitlement to service connection for tinnitus, 
i.e., he claims that the tinnitus should be service connected 
on the basis it is secondary to his diabetes.  (See April 
2005 Substantive Appeal.)  Inasmuch as diabetes mellitus is 
not service connected, a threshold legal requirement for 
establishing service connection for tinnitus as secondary to 
diabetes is not met.  It is not shown that the primary 
disability (diabetes) alleged to have caused or aggravated 
tinnitus (for which secondary service connection is sought) 
is service-connected.  Accordingly, the claim of service 
connection for tinnitus as secondary to diabetes must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The preponderance of the evidence is against the Veteran's 
claim.  Therefore, the claim must be denied.  


ORDER

Service connection for tinnitus is denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


